Per Curiam. Petitioner Billy Joe Skaggs filed a pro se petition pursuant to A.R.Cr.P. Rule 37 in the Circuit Court of Jefferson County on December 10,1984. When the State failed to respond, he amended his petition on April 3, 1985. On May 3, 1985, still having received no response, petitioner filed in this Court a pro se petition for writ of mandamus, in which he alleges that the trial court had failed to act on his Rule 37 petition in a timely manner. A copy of the petition was served on the Office of the Prosecutor but no response has been received.  On February 28, 1985 a request was sent from this Court to the Jefferson Circuit Court requesting information about the Rule 37 petition. A deputy clerk responded on March 11, 1985, stating that the Rule 37 petition had been filed in the Jefferson Circuit Court on December 10,1984 but no action had been taken. We again requested a status report on March 26, 1985. Another status report was requested on April 15,1985. On April 22,1985 our case coordinator wrote the trial judge directly. After three requests from this Court we still do not have any idea when this petition will be heard. The prosecuting attorney has not responded to the petition for writ of mandamus in any manner so far as we can determine. The petition for writ of mandamus is granted. The trial court is directed to act on the pending Rule 37 petition or set it for a hearing within ten (10) days. Petition granted.